Citation Nr: 0527722	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  02-08 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an in increased rating for coronary artery 
disease and right bundle branch block, currently rated as 30 
percent disabling. 

2.  Entitlement to an increased rating for chronic bronchial 
asthma, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from May 1971 to November 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  Current stress test findings showed that a workload of 6-
7 METS caused shortness of breath, fatigue, and occasional 
chest pain; it is not shown that a workload of greater than 3 
METS but not greater than 5 METS results in dyspnea, fatigue, 
angina, dizziness, or syncope, or there is a left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

2.  Current findings include pulmonary function testing 
results of FEV-1 to 41 percent of its predicted value 
following drug therapy; current pulmonary function testing 
findings do not include FEV-1/FVC to less than 40 percent, 
nor are there more than once weekly attacks of asthma that 
result in respiratory failure; asthma does not require daily 
use of systemic high dose corticosteroids or immuno-
suppressive medications. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
coronary artery disease and right bundle branch block are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.104, Diagnostic Code (DC) 7015 (2004).

2.  The criteria for a 60 percent rating, but no more, for 
chronic bronchial asthma are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.97, DC 6602 
(2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In an April 2001 letter, the RO informed the veteran of the 
provisions of the VCAA.  While this letter did not contain 
specific information as to the information required to 
warrant increased compensation for the service-connected 
heart disability and bronchial asthma, the veteran was 
provided a detailed June 2002 statement of the case (SOC) and 
multiple supplemental statements of the case (SSOC), most 
recently in May 2005, which he and his representative were 
advised of all the pertinent laws and regulations, and what 
information was required to warrant increased compensation 
for the disabilities at issue.  The Board therefore believes 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of evidence 
was developed with respect to the veteran's claims, and the 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the June 2002 SOC contained pertinent language from the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the veteran 
submitted a statement in May 2005 in which he indicated he 
had provided all the documentation from physicians and 
hospitals to support his clams that he was able to obtain, 
and he did not refer in this letter any other pertinent 
evidence information which may be available.  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Factual Background

Service connection for chronic bronchial asthma and right 
bundle branch block with idiopathic chest wall pain was 
granted by a May 1978 rating decision.  A 30 percent rating 
was assigned for bronchial asthma under DC 6602 and a 
noncompensable rating was assigned for the service-connected 
heart disorder under by analogy to DC 7014.  These ratings 
were continued until August 1980, at which time the rating 
for asthma was decreased to 10 percent after a May 1980 VA 
examination showed the veteran's asthma to be in remission at 
that time.  

The ratings discussed above were continued until December 
2001, at which time the rating decision to which the veteran 
perfected the current appeal increased the rating for the 
service connected heart disability, listed therein as 
"coronary artery disease, right bundle block," to 30 
percent under DC 7015.  The rating was increased on the basis 
of evidence cited by the RO, including a January 2001 VA 
examination report, demonstrating to the adjudicators that 
the veteran had moderate residuals associated with his heart 
condition and had to take nitroglycerin twice a month.  This 
30 percent rating has been confirmed and continued until the 
present time.  The rating for asthma was increased to 30 
percent by a July 2003 rating decision, and this rating has 
also been confirmed and continued until the present time. 

The most recent clinical evidence, which is the most 
probative evidence to consider in addressing the issues at 
bar as discussed below, includes reports from VA examinations 
conducted in March 2005.  These emanations included pulmonary 
function testing, with results to include FEV-1 (Forced 
Expiratory Volume in one second) of 72 percent predicted 
prior to drug therapy and 41 percent after drug therapy and 
FEV-1/FVC (Forced Vital Capacity) of 82 percent predicated 
prior to drug therapy and 102 percent after.  (In an addendum 
to this examination, a VA physician indicated the pre-drug 
predictions "most closely represent the degree of 
impairment.")  The examiner stated that the veteran's asthma 
had "significant effects" on occupational activities.  

Findings from the cardiovascular examinations included stress 
test results that indicated a workload of 6-7 METS caused 
shortness of breath, fatigue and occasional chest pain, and 
that walking at 5 miles per hour resulted in fatigue and 
shortness of breath.  The heart size, electrocardiogram and 
echocardiogram were all essentially normal, and the 
conclusion following the cardiac examination was that the  
veteran's heart disorder resulted in no significant 
occupational effects, but that exercise and recreation were 
"mildly" affected.    

III.  Legal Criteria/Analysis

The veteran's service-connected heart disability is rated 
under DC 7015 (atrioventricular block).  Under this code, an 
evaluation of 10 percent disabling is warranted where a 
workload of greater than 7 METS but not greater than 10 METS 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or where continuous medication or a pacemaker is required.  A 
30 percent evaluation will be assigned where a workload of 
greater than 5 METS but not greater than 7 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  A 60 percent 
evaluation is warranted where a workload of greater than 3 
METS but not greater than 5 METS results in dyspnea, fatigue, 
angina, dizziness, or syncope, or where there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent disability evaluation is warranted 
for chronic congestive heart failure, or where a workload of 
3 METS or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or where there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

Under DC 6602, a 10 percent rating is warranted for bronchial 
asthma with pulmonary function testing results of FEV-1 of 71 
to 80 percent of predicted or FEV-1/FVC of 71 to 80 percent 
or; intermittent inhalational or oral bronchodilator therapy 
is indicated.  A 30 percent evaluation is warranted if the 
FEV-1 is 56 to 70 percent of the value predicted; if the FEV-
1/FVC ratio is 56 to 70 percent; if the disorder requires 
daily inhalational or oral bronchodilator therapy; or if the 
disorder requires inhalational anti-inflammatory medication.  
A 60 percent evaluation is warranted if the FEV-1 is 40 to 55 
percent of the value predicted; if the FEV-1/FVC ratio is 40 
to 55 percent; if the disorder requires monthly visits to a 
physician for required care of exacerbations; or if the 
disorder requires intermittent (at least three per year) 
courses of systemic corticosteroids.  A 100 percent rating is 
assigned if FEV-1 is less than 40 percent predicted, or; FEV-
1/FVC less than 40 percent, or; more than one attack per week 
with episodes of respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  The post-drug or inhalation 
therapy pulmonary function testing results are the findings 
to be used in determining the proper ratings to be assigned 
for respiratory disabilities.  See 61 Fed. Reg. 46,720, 
46,723 (Sept. 5, 1996). 

Applying the criteria above the facts of this case, the Board 
will first address the issue of entitlement to increased 
compensation for the service connected cardiovascular 
disorder.  The most recent evidence included reports from 
March 2005 stress testing that indicated a workload of 6-7 
METS caused shortness of breath, fatigue and occasional chest 
pain.  An increased (60 percent) rating could only be granted 
on the basis of stress test results where a workload of 
greater than 3 METS but not greater than 5 METS, results in 
such symptomatology as was demonstrated by the veteran with a 
greater workload of 6-7 METS.  38 C.F.R. § 4.104, DC 7015.  
As a result, the stress test results form the March 2005 VA 
examination do no warrant an increased rating.  While a 60 
percent rating could also be assigned under DC 7015 for left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, given that fact that the March 2005 echocardiogram 
showed that the left ventricular ejection fraction was within 
normal limits, increased compensation also cannot be assigned 
under this basis under DC 7015.  The fact that the examiner 
concluded after the March 2005 VA examination that veteran's 
heart disorder resulted in no significant occupational 
effects also weighs against the assignment of increased 
compensation for the service-connected heart disorder. 

Turning to the issue of the rating assigned for asthma, as 
the most recent PFT findings included FEV-1 readings, post 
drug therapy, of 41 percent of its predicted value, and a 60 
percent evaluation is warranted if the FEV-1 is 40 to 55 
percent of the value predicted value, without finding error 
in the RO's action, the Board will exercise its discretion to 
find that the evidence is in relative equipoise and conclude 
that a 60 percent rating for asthma  may be granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  In 
making this determination, the Board has considered the 
addendum following the March 2005 VA examination with respect 
to the "pre-drug" predictions, but notes that the 
controlling criteria stipulate that the post drug predictions 
are to be used in rating respiratory disabilities, including 
asthma.  See 61 Fed. Reg. 46,720, 46,723 (Sept. 5, 1996). 

As for a rating in excess of 60 percent, as review of the 
pertinent evidence does not reveal that FEV-1 is less than 40 
percent predicted; FEV-1/FVC is less than 40 percent (FEV-
1/FVC was most recently measured to 102 percent of its 
predicted value); that there are any attacks of asthma that 
result in respiratory failure; or that asthma necessitates 
the daily use of systemic high dose corticosteroids or 
immuno-suppressive medications, a rating in excess of 60 
percent cannot be assigned under DC 6602.   

Also considered by the Board have been the provisions of 
38 C.F.R. § 3.321(b)(1), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter if warranted for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321 
(2003).  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected asthma or cardiovascular disability is 
demonstrated, nor is there any other evidence that either 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board therefore finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not necessary or appropriate.

The veteran asserts a much more debilitating condition due to 
the service-connected asthma and heart disability than was 
demonstrated by the evidence cited above, and the Board fully 
respects the veteran's sincere assertions in this case.  
However, it finds the probative weight of this positive 
evidence to be overcome by the more objective negative 
evidence cited above.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Francisco 
v. Brown, 7 Vet. App. at 55 (1994).  Thus, as the probative 
weight of the negative evidence exceeds that of the positive, 
a rating in excess of 60 percent for asthma or 30 percent for 
the service connected heart disability cannot be granted.  
Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to a rating in excess of 30 percent for coronary 
artery disease and right bundle branch block is denied. 

Entitlement to 60 percent rating for chronic bronchial asthma 
is granted, subject to regulations governing the payment of 
monetary awards.   




____________________________
	ANDREW J. MULLEN	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


